FILED
                              NOT FOR PUBLICATION                             JUL 07 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


In re: CHARLENE GRUNTZ,                          No. 12-60014

                Debtor,                          BAP No. 11-1329


JOHN MARTIN; et al.,                             MEMORANDUM*

                Appellants,

  v.

PATRICIA J. ZIMMERMAN, Chapter 7
Trustee; et al.,

                Appellees.


                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Kirscher, Dunn, and Markell, Bankruptcy Judges, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       John Martin and other appellants collectively appeal pro se from the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bankruptcy Appellate Panel’s (“BAP”) judgment dismissing, for failure to

prosecute, their appeal from the bankruptcy court’s remand order. We have

jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of discretion,

Morrissey v. Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003), and

we affirm.

      The BAP did not abuse its discretion by dismissing appellants’ appeal

because, after getting multiple extensions of time to file their opening brief and

despite repeated warnings that failure to file the opening brief would result in

dismissal without further notice, appellants continued to seek further extensions

and never filed their opening brief. See Moneymaker v. CoBen (In re Eisen), 31

F.3d 1447, 1451 (9th Cir. 1994) (setting forth factors under Federal Rule of Civil

Procedure 41(b) for determining whether to dismiss a bankruptcy proceeding for

failure to prosecute); Nat’l Bank of Long Beach v. Donovan (In re Donovan), 871

F.2d 807, 808 (9th Cir. 1989) (per curiam) (dismissal of a bankruptcy appeal for

failure to prosecute is appropriately analogized to a dismissal under Rule 41(b)).

      Because we affirm the BAP’s dismissal for failure to prosecute, we do not

consider appellants’ challenge to the bankruptcy court’s remand order on the

merits. See In re Morrissey, 349 F.3d at 1190.

      AFFIRMED.


                                           2                                    12-60014